Citation Nr: 1115713	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1982 to September 1992 with additional time in the Army Reserves from September 1992 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (the RO).  

In a December 2006 decision, the Board granted service connection for PTSD.  The subsequent January 2007 Decision Review Officer (DRO) Decision assigned an initial 30 percent evaluation for PTSD, effective July 24, 2001.  The Veteran disagreed with the initial evaluation assigned and initiated this appeal.

In October 2009, the Veteran and his spouse testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

After the October 2009 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

At the time of the October 2009 VA hearing, the issues on appeal were (1) entitlement to an effective date prior to July 24, 2001for the award of service connection for PTSD, and (2) entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD.  The October 2009 VA hearing transcript reflects that the Veteran and his spouse presented oral testimony concerning (1) the effective date of his award of service connection for PTSD, (2) the evaluation assigned for service-connected PTSD, and (3) his unemployability due to service-connected disabilities.  Due to the testimony concerning the Veteran's unemployability due to service-connected disabilities, the Board noted that a claim for TDIU had been reasonably raised by the record pursuant to the United States Court of Appeals for Veterans Claims' (the Court's) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  See the October 2009 VA hearing transcript at pages 4 - 7.  The Board, accordingly, took jurisdiction of the Veteran's TDIU claim.  

In March 2010, the Board granted the Veteran's claim for an effective date earlier than July 24, 2001 for the award of service connection for PTSD.  To the Board's knowledge, no appeal was taken as that issue.  The Board's decision concerning that issue is therefore final, and that issue will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2010).  The Board also remanded the issues currently on appeal for further procedural and evidentiary development.  This will be discussed further below.  The Veteran's claims currently on appeal were returned to the Board.  

In October 2010, the Veteran's claims were again remanded for further evidentiary and procedural development.  This development will be discussed below.  The Veteran's claims have been returned to the Board.  

The Board notes that the Veteran requested an additional hearing to present oral testimony concerning his claims.  See e.g., statements from the Veteran dated July 2010 and February 2011.  However, as noted above, review of the October 2009 hearing transcript reflects that the Veteran presented oral evidence concerning his PTSD symptomatology and unemployability due to his service-connected disabilities.  In this regard, the Board observes that applicable VA regulations provide that claimants are "entitled to a hearing before the Board" and that "[o]nly one hearing before the Board will be conducted."  38 C.F.R. § 20.1507(b) (2010).  In as much as the Veteran has been afforded a hearing before the Board on his PTSD claim as well as the impact that his service-connected disabilities have on his employability, a new hearing is not warranted.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships.    

2.  The Veteran's service conntected PSTD is not manifested by occupational and social impairment with defiiciences in most areas such as work, school family relations, judgment, thinking, or mood or an inability to establish and maintain effective relationships.

3.  The Vetearn's service-connected PTSD is not manifested by total occupational and sodical impairment.  

4.  The competent evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 50 percent evaluation, but no higher, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for referral of the Veteran's service-connected PTSD for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall Considerations

As noted above, in March 2010, the Board remanded the Veteran's TDIU claim for issuance of complete notice pursuant to the Veterans Claims Assistance Act of 2000 (the VCAA).  Additionally, the Board remanded the Veteran's claim for an increased evaluation for service-connected PTSD to obtain updated VA outpatient treatment records from the VA facility in Oklahoma City, Oklahoma, and to provide a contemporaneous VA examination to determine the current severity of his service-connected PTSD.  Once the procedural and evidentiary development was completed, the RO was to readjudicate the Veteran's claims, and if not granted to the fullest extent, they were to be returned to the Board for further appellate proceedings.  

The RO obtained updated VA treatment records and associated such with the Veteran's VA claims file in April 2010.  Subsequently, the Veteran was afforded a contemporaneous VA PTSD examination in May 2010, the report of which has been associated with the Veteran's VA claims file.  The issues were readjudicated by the RO in a June 2010 supplemental statement of the case (SSOC) and were returned to the Board.  

Also noted above, the Board again remanded the Veteran's claims for further evidentiary and procedural development in October 2010.  Specifically, the Board instructed the RO to obtain updated VA outpatient treatment records from the VA facility in Oklahoma City, Oklahoma, dated from April 2010, and provide the Veteran with a VA examination to determine the current severity of his service-connected PTSD.  The VA examiner was also requested to opine as to the extent that the Veteran's service-connected PTSD affects his employability.  

The RO obtained updated VA treatment records and associated such with the Veteran's VA claims file in September 2010.  Subsequently, the Veteran was afforded a contemporaneous VA PTSD examination in December 2010, the report of which has been associated with the Veteran's VA claims file.  The Veteran's PTSD claim was readjudicated by the RO in a December 2010 supplemental SSOC and both issues were returned to the Board.  

Therefore, the Board finds that its remand instructions concerning his claim decided herein have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's PTSD claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As will be discussed in the Remand section below, the Veteran's TDIU claim must again be remanded because the RO failed to properly follow the Board's October 2010 remand instructions.  

The VCAA

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased evaluation.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his private attorney, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's PTSD claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's PTSD claim, a letter dated in August 2001 fully satisfied the duty to notify provisions concerning his claim for service connection.  The Veteran was informed that evidence was needed showing his PTSD was related to his service.  He was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his PTSD and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates at the time of the initial adjudication of his claim in April 2002.  However, such was a practical and factual impossibility since the Court's decision in Dingess was not promulgated until March 2006.  A letter to the Veteran dated in May 2008 provided him with sufficient Dingess notification, and the Veteran's claim was subsequently readjudicated in SSOC's dated in April 2009, June 2010 and December 2010.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in August 2001 (provided by QTC Medical Services), November 2007, May 2010 and December 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The August 2001 QTC examination report as well as the November 2007, May 2010 and December 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  Although the August 2001 QTC examiner did not have the claims file to review, the Veteran's psychiatric history, subjective complaints and the objective findings were recorded.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  

However, the Court has more recently held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Moreover, the Board notes that the Veteran was afforded three subsequent VA examinations in which the claims file was reviewed.  

The Board notes that the Veteran's private attorney has made two assertions that the December 2010 VA examination report is inadequate and in need of clarification.  In sum, the Veteran's private attorney asserts that the December 2010 VA examiner did not, in fact, author the December 2010 VA examination report because the document is not signed and the word "we" is utilized several times in the document.  See a February 2011 statement from the Veteran's private attorney.  

In this regard, the Board notes that the December 2010 VA examiner, who also completed the November 2007 VA examination and report, often refers to the May 2010 VA examination report and the May 2010 VA examiner, C.R., Ph.D. in an effort to reconcile the Veteran's worsening symptomatology.  There is no indication that someone other than the December 2010 VA examiner either conducted this examination or authored the report.  Further, while the Veteran's attorney asserts that the December 2010 VA examination report is inadequate because it is not signed, the Board observes that the applicable regulations and case law are absolutely contrary to the assertions of the Veteran's attorney.  While the Board notes that M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18(a) directs that an examination report must be signed by a medical doctor when an examination has been conducted by a physician assistant or nurse practitioner, this is inapplicable since the December 2010 VA examiner is a Ph.D. rather than a physician assistant or nurse practitioner.  Moreover, in Johnson v. Shinseki, 23 Vet.App. 344, 348 (2010), the Court has held that the presumption of regularity applies where a medical examination is missing a signature, such that the unsigned examination will be presumed to be transmitted through CAPRI and thus exempted from the signature requirement.  See also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Ind. 272 U.S. 1, 14-15 (1926).  Further, such argument does not indicate that the examiner failed to properly discharge her duties.  See United States v. Armstrong, 517 U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 687 (1996) (" '[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.'").

In light of above, the Board concludes that the August 2001 QTC examination as well as the November 2007, May 2010 and December 2010 VA examinations are adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all psychiatric disorders including PTSD are rated under the General Rating Formula for Mental Disorders as per 38 C.F.R. § 4.130.  Therefore, rating under another diagnostic code would not produce a different result.  In any event, neither the Veteran nor his private attorney has requested that another Diagnostic Code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  

The General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, to include Diagnostic Code 9411, provides for the following:  

A 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (the DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 21 - 30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A score of 31 - 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently assaults younger children, is defiant at home, and is failing at school).  A score of 41 - 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A score of 51 - 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61 - 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See the DSM-IV.

The symptoms and manifestations listed within the rating formula are not requirements for a particular rating, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Analysis

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling.  The Board has reviewed the evidence in order to determine whether the criteria for the assignment of a 50 percent evaluation, or higher, have been met.

As noted above, in order for a 50 percent evaluation to be assigned, the evidence must demonstrate, or approximate, occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130 (2010).

Regarding evidence of a flattened affect, a review of the competent medical and other evidence of record reflects that the Veteran's affect has been described as "anxious and appropriate," "constricted," "depressed" and mildly to moderately flattened.  See the August 2001 QTC examination report, May 2010 VA examination report, a July 2010 VA outpatient treatment record and the December 2010 VA examination report, respectively.  The Board notes that a "flattened affect" is medical terms with a separate and distinct meaning.  See Dorland's Illustrated Medical Dictionary, 30th Edition, page 36 (2003) [defining a flattened affect a "lack of signs expressing affect."]  Accordingly, the Board concludes that this criterion has been demonstrated.  

The Board notes that there is no competent medical or other evidence of record indicating that the Veteran has demonstrated circumstantial, circumlocutory, or stereotyped speech.  

The August 2001 QTC examination report reflects the Veteran's reports of experiencing panic attacks at a frequency of "about once a week."  See the August 2001 QTC examination report.  While the Board notes that this report does not reach the precise frequency reflected in the rating criteria, the Board concludes that the Veteran's overall symptomatology includes multiple reports of nervousness, anxiety, suspiciousness and hypervigilence.  See e.g., the August 2001 QTC examination report, the November 2007, May 2010 and December 2010 VA examination reports and the Veteran's VA outpatient records.  Accordingly, the Board concludes that the preponderance of the competent medical and other evidence of record reflects that the Veteran demonstrates symptomatology approximating intermittent panic attacks.  

The competent medical and other evidence of record is devoid any instance in which the Veteran has demonstrated difficulty in understanding complex commands.  

Concerning evidence reflecting impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), the Board observes that the VA examiner that conducted the November 2007 and December 2010 VA examinations described the Veteran's memory as "fair" and good", respectively.  However, there are several instances reflecting that the Veteran does exhibit memory impairment.  VA outpatient treatment records reflect that the Veteran specifically complained of memory impairment in November 2009 and July 2010.  Additionally, the December 2010 VA examination report reflects that, eight minutes after being presented with four unrelated words, the Veteran could only recall two of them.  See the December 2010 VA examination report.  The Board concludes that the evidence of record reflects PTSD symptomatology approximating memory impairment.  

There is no competent evidence, medical or otherwise, within the Veteran's VA claims file reflects symptomatology approximating impaired judgment and/or impaired abstract thinking.  

The Veteran's VA claims file is replete with instances of PTSD symptomatology approximating disturbances of motivation and mood.  While the August 2001 QTC examiner noted that the Veteran had no history of moods swings and the November 2007 VA examiner noted the Veteran's mood to be within normal limits, the May 2010 VA examination report reflects that the Veteran reported difficulty concentrating and the July 2010 VA outpatient treatment record indicates that the Veteran reported a lack of motivation, specifically stating "I don't want to do anything."  See the August 2001 QTC examination report, the November 2007 VA examination report and the July 2010 VA outpatient treatment record, respectively.  Moreover, the December 2010 VA examination expressly stated that the Veteran demonstrated disturbances in motivation and mood, noting the Veteran's expressions of worthless, uselessness and low energy.  See the December 2010 VA examination report.  In light of above, disturbances of motivation and mood have been demonstrated.  

Concerning difficulty in establishing effective work and social relationships, the Board notes that the competent medical and other evidence of record reflects that the Veteran demonstrates isolation, avoidance and difficulty maintaining relationships at work and within his family.  The Veteran's VA claims file is replete with instances of the Veteran having disagreements and confrontations with his former supervisors.  See e.g., the May 2010 VA examination report.  More recently, the Veteran reported that he does not have a good relationship with his daughter and he was experiencing the separation and impending divorce from his wife of more than 30 years.  See the December 2010 VA examination report.  Accordingly, difficulty in establishing effective work and social relationships has been demonstrated.  

After a thorough review of the evidence, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent evaluation.  The criteria for the assignment of a 50 percent evaluation which have arguably been met or approximated, include flattened affect, panic attacks, disturbances of motivation and mood, memory impairment and difficulty in establishing effective work and social relationships.

The Board additionally observes that the GAF scores assigned have consistently been in the 55 - 60 range, indicative of moderate symptoms, which is consistent with the assignment of a 50 percent disability rating.  See the DSM-IV.  See Richard, supra.  

The Board has also considered the Veteran's statements and medical evidence conveyed by the VA outpatient treatment records relating to PTSD symptomatology not contained within the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, to include Diagnostic Code 9411, to include sleep impairment with nightmares, intrusive thoughts and depressed mood.  See Mauerhan, supra.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that an increased rating of 50 percent is warranted based on the Veteran's manifested PTSD symptomatology.  See 38 C.F.R. §§ 3.102, 4.3 (2010).

For the sake of completeness the Board will briefly discuss the criteria for the assignment of a 70 percent or 100 percent evaluation.

With respect to the criteria for 70 percent rating, the August 2001 QTC examination report and the December 2010 VA examination report reflect that the Veteran reports limited suicidal ideation, without attempts, a current plan or a desire or intent to hurt himself.  See the August 2001 QTC examination report and the December 2010 VA examination report.  Further, as noted above, the Veteran has consistently demonstrated difficulty adapting to stressful situations in a worklike setting.  Specifically, the December 2010 VA examiner noted that his work situation was made worse by his PTSD symptoms.  See e.g., the December 2010 VA examination report.  While the Veteran has difficulty establishing and maintaining social and familial relationships, there is no evidence reflecting that he has an absolute inability to do so.  There is no evidence of obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, or near-continuous panic or depression affecting the ability to function independently, or impaired impulse control.  Further, the evidence does not show spatial disorientation or neglect of personal appearance and hygiene.

Accordingly, the Board finds that the overall severity of the Veteran's PTSD more closely approximates the criteria for a 50 percent disability evaluation.  Accordingly, a 70 percent evaluation is not warranted under Diagnostic Code 9411.
In reaching this conclusion, the Board has also considered the Veteran's entitlement to a 100 percent disability rating.  However, there is no indication of total occupational and social impairment, as would be required by such an evaluation.  Other than an isolated report (i.e., not persistent as per the criterion) of paranoid delusions at the August 2001 QTC examination, there is no medical evidence that approximates any of the other criteria outlined in the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, to include Diagnostic Code 9411, to include gross impairment in thought processes and communication, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or inability to perform activities of daily living.  During his recent December 2010 examination, the examiner noted that the Veteran was not currently workin, but able to wor

In considering the above, the Board has taken into consideration, not only the specific criteria within the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, to include Diagnostic Code 9411, but also the Veteran's overall symptomatology and GAF scores (ranging from 55 - 60).  See Mauerhan and Richard, both supra.  However, as noted above, the Veteran's GAF scores and PTSD symptomatology most closely approximate moderately severe impairment.  Thus, the Board finds that the symptomatology associated with the Veteran's PTSD more closely approximates that which allows for the assignment of a 50 percent evaluation.

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In the instant case, the Veteran's service-connected PTSD has been initially evaluated as 30 percent disabling, effective from March 7, 2000, the date of his claim.  As shown above, the Veteran's symptoms have remained fairly consistent throughout the course of the appeal.  Accordingly, the Board concludes that staged ratings are noted warranted in this case.  Accordingly, the Board finds that the 50 percent evaluation should be assigned from March 7, 2000, the date of receipt of the Veteran's claim.  

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The Board notes that the Veteran's private attorney asserts that the schedular criteria are inadequate for evaluating the Veteran's service-connected disability decided herein.  The Board disagrees.  As fully detailed above, higher evaluations is available where specific criteria are met.  The Veteran does not meet the schedular criteria for higher evaluation.  It does not appear that the Veteran has "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular criteria for this service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for service-connected PTSD, is granted subject to the laws and regulations controlling the award of monetary benefits.


REMAND

Regrettably, the Veteran's TDIU claim must once again be remanded; the RO failed to follow the prior Remand order.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, supra.  

As noted above, the October 2010 Board Remand instructed the RO to provide the Veteran with a VA examination and obtain an opinion concerning the whether his service-connected PTSD symptomatology, alone or in concert with his other service-connected disabilities, render him unable to maintain gainful employment.  [Emphasis added].  The RO was then to, inter alia, readjudicate the Veteran's TDIU claim and, if not granted, return it to the Board.  See the October 2010 Board Remand at pages 6 and 7.  

Review of the December 2010 VA examination report reflects that, while the examiner commented on the effects that the Veteran's PTSD symptomatology has on his employability, he failed to address whether the symptomatology associated with the Veteran's service-connected right ankle disability, bilateral hearing loss disability and/or tinnitus, in concert with his PTSD symptomatology rendered him unable to maintain gainful employment.  See the December 2010 VA examination report.  

Further, the Board observes that the RO failed to readjudicate the Veteran's TDIU claim, as instructed by the October 2010 Board Remand.  Review of the December 2010 SSOC reflects that the Veteran's employability was not discussed.  This is in violation of the Court's holding in Stegall, supra.  Further, since the Veteran has not expressly waived jurisdiction of the additional evidence since the RO's last adjudication of the claim in the June 2010 SSOC as per 38 C.F.R. § 20.1304(c), to include the December 2010 VA examination report and the updated VA outpatient treatment records dated from June 2010 to November 2010, review of the evidence in connection with appellate proceedings of this claim would be inappropriate.  

Given those pronouncements, and the fact that significant development sought by the Board on the issues on appeal has not been completed, another remand is now required.  38 C.F.R. § 19.9 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's VA claims file to the VA professional who completed the December 2010 VA examination, and request that he opine as to whether the symptomatology associated with the Veteran's service-connected disabilities, alone or in concert with one another, renders him unemployable.  

If the December 2010 VA examiner is no longer employed by VA, is otherwise unavailable, or is not appropriately qualified to render such an opinion, it should be arranged that the Veteran be examined by another VA physician who is asked to render such an opinion.  

A complete rationale for all opinions proffered must be provided with references to specific evidence within the Veteran's VA claims file, when appropriate.  

2.  The RO should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and his private attorney should be provided with a SSOC as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2010); see also Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


